Title: To Benjamin Franklin from Thomas Pownall, 13 May 1782
From: Pownall, Thomas
To: Franklin, Benjamin


Dr Sir.
Richmond Surrey May. 13. 82.
I have long been seeking an oportunity of doing what I have long desired to do. The Sending you on the poor Widow Barry’s Account. Mr Almon’s Acct of the Publication & Sale of my Topographical Description of America with the enlarged & corrected Map annexed— The Following is Copy of the Account deliverd to me by him. The Ballance of which is made up by the Copies of that Work delivered in at the same time.
Copy. State of the Account of Gov Pownall’s Description of America.
1776 April 6. Printing 17 Sheets at £2 pr Sheet


Number 1,000
34:
0:
0



Paper for Do 34 Rhms. at 16/
27:
4:
0


12 Sheets of the Impression burnt in the fire at the Savoy
43:

4


Old Plate repeatedly altering & engraving the new Plate
53:
10:
0


Paper for the Plates
7:
4:
0


Printing the Plates
10:
0:
0


Colouring & joining the Maps at 9d
37:
10:
0


Sewing 900 in blue paper at 6d
22:
10:
0


5 Rhms of hand-bills for sewing in different Magazines
15:
10:
0


Advertisements in the Country Papers viz Norwich Hereford Leicester &c &c
22:
10:
0


Advertisements in the London Papers
  27:
  9:
  0



300:
11:
0


  

June 81 
   *N.B. from these 96 I took out for presents 8 & three more which I have in my own hands. TP

  96
  Copies Delivd to Gov’ Pownall





April 82—
  112
  not sewed





  
12
  to Mr S Wharton.





  
14
  in hand





  
776
  sold at 8/6
312:
16:
0


I have gott packed up this day 75 Copies Sewed & 112 unsewed—. Which Mr Bridgen of Pater Noster Row will forward to Mr Bowen as You desired—& I hope he will give you advice thereof— I hope Events will once more open by peace the Communications & Correspondence of Friends. I was in hopes to have had legal authority to have communicated with You on this Subject of Peace But as there is one Person who always objects to me I now see I shall never be employed in Europe. I must not therefore venture to write either what steps I took or what the operation & effect of the steps I took in consequence of your Letter which I communicated to his Majestys Ministers. I am Dr Sir Your very humble Servant & I hope that Peace between our Countries will again before either You or I dye permett me to say how much I have been Your old invariable friend of four or five & twenty Years Standing
T Pownall.

P.S. I am puzzled about sending the Plate. I don’t care to venture it in the Package with the Printed Copies I do not know how farr it may endanger their Safety in the passage

